Case 16-05920-5-JNC Doc 221 Filed 07/12/21 Entered 07/12/21 16:34:15 Page 1of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION
No. 5:20-CV-552-D

DAVID WAYNE ROUSE,
Appellant,
v. ORDER

NUTRIEN AG SOLUTIONS, INC.

ee Ad

Appellee.

On October 20, 2020, David Wayne Rouse (“Rouse” or “debtor”) appealed the October 2,
2020 order of the United States Bankruptcy Court for the Eastern District of North Carolina
(“Bankruptcy Court”) denying Rouse’s motion for a hardship discharge under 11 U.S.C. § 1228(b)
[D.E. 11, As explained below, the court grants Rouse’s motion to correct the record and affirms the
Bankruptcy Court’s order.! |

L

Rouse is a farmer in Robeson County, North Carolina. See [D.E. 9-1] 4-5, 53. Nutrien Ag
Solutions, Inc. (“Nutrien” or “creditor”) is one of Rouse’s unsecured creditors and holds an allowed
general unsecured claim for $945,348.31. See id. at 133. On November 14, 2016, Rouse filed a
voluntary Chapter 12 petition in the Bankruptcy Court. See id. at 4. From February to May 2017,

Rouse, Nutrien, and Rouse’s other creditors negotiated a Chapter 12 Plan of Reorganization (“Plan

 

1 Under Federal Rule of Bankruptcy Procedure 8009(e)(2), a district court considering an
appeal from a final order of a bankruptcy court may correct or modify the record where “anything
material .. . is omitted from . . . the record by... accident.” Fed. R. Bankr. P. 8009(e)(2); see In re
McCarthy, No. 2:19-cv-664-FtM-38, 2020 WL 8970606, at *1 (M.D. Fla. Mar. 2, 2020)
(unpublished). Rouse moves to correct portions of the record which are “corrupted and [] illegible”
by submitting a “legible, true, and accurate” version of the “Trustee’s Individual Chapter 12
Quarterly Report.” [D.E. 18] 1 (quotation omitted); see [D.E. 18-1]; cf. [D.E. 9-1] 90-94 (illegible
report). The court grants Rouse’s motion to correct the record.

Case 5:20-cv-00552-D Document 19 Filed 07/12/21 Page 1 of 8
Case 16-05920-5-JNC Doc 221 Filed 07/12/21 Entered 07/12/21 16:34:15 Page 2of8

of Reorganization”). During the negotiations, the paces had to calculate the amount that each
general unsecured creditor would receive in a hypothetical liquidation of Rouse’s assets under a
Chapter 7 bankruptcy proceeding less administrative fees, including attorneys’ fees. See id. at 72; 11
U.S.C. § 1225(a)(4). Although Rouse incurred $17, 487.50 in attorneys’ fees as of May 2017, Rouse
negotiated with his creditors to reduce the attorneys’ fees amount used in calculating the
administrative costs of a hypothetical liquidation to $10,000. See [D.E. 1-1] 6; [D.E. 10-1] 66-75.
Rouse’s creditors then consented to his proposed Plan of Reorganization. See [D.E. 9-1] 152. On
March 24, 2017, Rouse filed his Plan of Reorganization with the Bankruptcy Court. See id. at 70.
The Plan of Reorganization contained a liquidation analysis reflecting the parties’ negotiated
estimated attorneys’ fees of $10,000 and required Rouse to pay to his general unsecured creditors
a total of $50,687. See id. at 72, 81. On May 23, 2017, the Bankruptcy Court entered an order
confirming Rouse’s Plan of Reorganization with an effective date of June 7, 2017, and Rouse began
making payments under the plan. See Order, In re Rouse, No. 16-05920-5-JNC (Bankr. E.D.N.C.

 

May 23, 2017) [D.E. 92]; [D.E. 1-1] 2.

On June 27, 2020, an assailant shot Rouse multiple times. See [D.E. 1-1]2. After shooting
Rouse, the assailant killed two other people and then killed himself. See id. Rouse suffered gunshot
wounds to his torso, chest, arms, and hand, resulting in shattered bones, finger amputation, and
muscle, nerve, and vascular damage. See id. Rouse spent more than a month in the hospital,
endured multiple surgeries, and will require more surgeries and physical therapy. See id. Rouse
depends on his wife and healthcare workers for assistance with his basic needs. See id. Due to his
extensive injuries, Rouse cannot farm for the foreseeable future. See id.

On July 23, 2020, Rouse moved for a hardship discharge pursuant to 11 U.S.C. § 1228(b).
See [D.E. 9-1] 128-29. On August 25, 2020, Nutrien objected to Rouse’s motion. See id. at
133-35. On September 2, 2020, the Bankruptcy Court held a hearing pursuant to 11 U.S.C. §
1228(f). See [D.E. 1-1] 1. At the hearing, the parties agreed that Rouse had paid $43,465.64

Z

Case 5:20-cv-00552-D Document 19 Filed 07/12/21 Page 2 of 8
Case 16-05920-5-JNC Doc 221 Filed 07/12/21 Entered 07/12/21 16:34:15 Page 3of 8

towards the claims of general unsecured creditors, that Rouse’s injuries were circumstances
rendering him unable to complete payments under his Plan of Reorganization for which he should
not be held accountable under section 1228(b)(1), and that modification of the Plan of
Reorganization under section 11 U.S.C. § 1229 was not practicable under section 1228(b)(3). See
id. at3—5. The parties disagreed about whether Rouse satisfied section 1228(b)(2)’s requirement that
Rouse have actually distributed property under the Plan of Reorganization not less than the amount
that each allowed unsecured claim would have received had Rouse’s estate been liquidated under
Chapter 7 on the Plan’s effective date of June 7, 2017. See id. at 5—7. Rouse claimed that he was
not bound by the negotiated $10,000 attorneys’ fees amount contained in the confirmed Plan of
Reorganization. See id. at 6-7. Instead, Rouse argued that the Bankruptcy Court should conduct
the liquidation analysis anew taking into account the actual amount of attorneys’ fees Rouse
incurred—approximately $18,000. See id. Nutrien disagreed, noted that Rouse had incurred over
$17,000 in attorney’s fees at the time of the initial negotiations, and contended that the Bankruptcy
Court should hold Rouse to the negotiated $10,000 amount. See id.

On October 2, 2020, the Bankruptcy Court denied Rouse’s motion. See id. at 11. In its
order, the Bankruptcy Court held that the liquidation analysis contained in the Plan of
Reorganization, including the negotiated attorneys’ fees amount of $10,000, continued to apply.
See id. at 8-9. The Bankruptcy Court also held that to satisfy section 1228(b)(2)’s requirement,
Rouse had to pay $11,339.62, that is, the $50,687 Rouse owed his general unsecured creditors plus

' three percent interest imposed from June 7, 2017 minus the $43,465.64 that Rouse had paid to date.
See id. at 11. After considering the entire record and finding that Rouse had not met section
1228(b)(2)’s requirement, the Bankruptcy Court denied Rouse’s hardship motion. See id. Rouse
appealed.

3

Case 5:20-cv-00552-D Document 19 Filed 07/12/21 Page 3 of 8
Case 16-05920-5-JNC Doc 221 Filed 07/12/21 Entered 07/12/21 16:34:15 Page 4of8

IL.
The Bankruptcy Court possessed authority to enter a final order, and this court has

jurisdiction over this appeal. See, e.g., 28 U.S.C. § 158(a); Exec. Benefits Ins. Agency v. Arkison,
573 U.S. 25, 33-37 (2014); Stern v. Marshall, 564 U.S. 462, 482-503 (2011). “The grant or denial

 

ofa debtor’s request for a hardship discharge is within the discretion of the bankruptcy court, and
the standard of review is abuse of discretion.” In re Bandilli, 231 B.R. 836, 838 BAP. 1st Cir.

 

1999); see 11 U.S.C. § 1228(b) (“[T]he court may grant a discharge to a debtor . . . .”); In re Ritter.

 

626 B.R. 35, 39-40 (Bankr. C.D. Cal. 2021); In re Marshall, No. 09-11603-8-RDD, 2012 WL
1155742, at *2 (Bankr. E.D.N.C. Apr. 5, 2012) (unpublished). “A [] court abuses its discretion when
it... relies on erroneous . . . legal premises, or commits an error of law.” United States v. Delfino,
510 F.3d 468, 470 (4th Cir. 2007); see United States v. Williams, 461 F.3d 441, 445 (4th Cir. 2006);
In re Glasco, 321 B.R. 695, 699 (Bankr. W.D.N.C. 2005).

 

In the Bankruptcy Court, Rouse moved for a hardship discharge under 11 U.S.C. § 1228(6).
Section 1228(b) provides:

Subject to subsection (d), at any time after the confirmation of the plan and after

notice and a hearing, the court may grant a discharge to a debtor that has not

completed payments under the plan only if—

(1) the debtor's failure to complete such payments is due to circumstances for
which the debtor should not justly be held accountable;

(2) the value, as of the effective date of the plan, of property actually
distributed under the plan on account of each allowed unsecured claim is not
less than the amount that would have been paid on such claim if the estate of
the debtor had been liquidated under chapter 7 of this title on such date; and
(3) modification of the plan under section 1229 of this title is not practicable.
11 U.S.C. § 1228(b).
To receive a hardship discharge, a debtor must satisfy all three of section 1228(b)’s
requirements. See In re Grimm, 145 B.R. 994, 998 (Bankr. D.S.D. 1992). The parties agree that

Rouse has satisfied the requirements in sections 1228(b)(1) and (b)(3). As for section 1228(b)(2),

4

Case 5:20-cv-00552-D Document 19 Filed 07/12/21 Page 4of8 —
Case 16-05920-5-JNC Doc 221 Filed 07/12/21 Entered 07/12/21 16:34:15 Page 5of8

a debtor does “not qualify for such a discharge [if] the unsecured creditors ha[ve] not been paid the
amount they would have been paid under a Chapter 7 liquidation.” In re Grooms, 64 F. App’x 922,

 

 

923-24 (6th Cir. 2003) (unpublished); see 11 U.S.C. § 1228(6)(2).
The parties dispute the meaning of section 1228(b)(2). “When interpreting a statute, we
begin with the plain language.” In re Total Realty Mgmt., LLC, 706 F3d 245, 251 (4th Cir. 2013);
see Crespo v. Holder, 631 F.3d 130, 133 (4th Cir. 2011). “To determine a statute’s plain meaning,
we not only look to the language itself, but also the specific context in which that language is used,
and the broader context of the statute as a whole.” Total Realty, 706 F.3d at 251 (quotation omitted);
| see Holland v. Big River Mins. Corp., 181 F.3d 597, 603 (4th Cir. 1999). Courts generally interpret
identical terms or phrases in different parts of the same statutory scheme as having the same

meaning. See Sullivan v. Stroop, 496 U.S. 478, 484 (1990); Healthkeepers, Inc. v. Richmond
Ambulance Auth., 642 F.3d 466, 472 (4th Cir. 2011). “This presumption of consistent usage ensures

 

that the statutory scheme is coherent and consistent.” Total Realty, 706 F.3d at 251 (alterations and
quotation omitted); see In re Parke, 369 B.R. 205, 208 (Bankr. M.D. Pa. 2007).

The language in section 1228(b)(2) corresponds to the language in section 1225(a)(4), which
supplies the “best interests of the creditors test” that bankruptcy courts use to confirm Chapter 12
plans of reorganization before their effective dates. Matter of Fortney, 36 F.3d 701, 704 (7th Cir.
1994). Section 1225(a)(4) provides:

[T]he court shall confirm a plan if. . . the value, as of the effective date of the plan,

of property to be distributed under the plan on account of each allowed unsecured

claim is not less than the amount that would be paid on such claim if the estate of the

debtor were liquidated under chapter 7 of this title on such date[.]

11 U.S.C. § 1225(a)(4).

Section 1225(a)(4) is drafted in the future tense (i.c., “to be distributed” and “would be paid”)
while section 1228(b)(2) is drafted in the past tense (i.e., “actually distributed,” “would have been
paid”). This distinction makes sense given the purposes of each section. Section 1225(a)(4)

5 ’

Case 5:20-cv-00552-D Document 19 Filed 07/12/21 Page 5 of 8
Case 16-05920-5-JNC Doc 221 Filed 07/12/21 Entered 07/12/21 16:34:15 Page 6of8

describes the requirements for a bankruptcy court to confirm a Chapter 12 plan of reorganization.
A bankruptcy court’s confirmation of a Chapter 12 plan of reorganization will always occur before
the plan’s effective date and before a debtor’s motion for discharge from that plan of reorganization
under section 1228(b). Thus, the use of the future and past tenses in the two sections does not
indicate that the sections contemplate two different analyses. Rather, the statutory language
recognizes the timing of the confirmation ofa plan of reorganization, i.e., before the plan’s effective
date, versus a motion for discharge from that plan, i.e., after the plan’s effective date. See In re
Shorter, 544 B.R. 654, 668-69 (Bankr. E.D. Ark. 2015) (interpreting parallel sections in Chapter
13); In re Cummins, 266 B.R. 852, 856 (Bankr. N.D. Iowa 2001) (same); In re Schleppi, 103 B.R.

 

901, 904 (Bankr. S.D. Ohio 1989) (“The best interests test under section 1328(b)(2) is essentially
the same as that required for the confirmation of a plan under section 1325(d)(4), except that their
temporal perspectives differ.” (quotation omitted)); see also Parke, 369 B.R. at 208 (stating that
where a phrase “appears in the Bankruptcy Code eighteen times . . . the Court shall look to other
precedential interpretations of those sections for guidance”). Essentially, the two sections describe
the same “best interests of the creditors” analysis, with section 1225(a)(4) looking forward to the
confirmation of a plan of reorganization with a future effective date and section 1228(b) looking
backwards to a plan of reorganization’s previous effective date.

In light of this conclusion, when determining whether a debtor has satisfied the requirements
of section 1228(b)(2), a court examines whether the debtor has “actually distributed” property equal
to an amount that would have been paid if the debtor’s estate had been liquidated under Chapter 7
as of the effective date as determined under the best interests of the creditors test. See In re Taylor,
No. 2:15-bk-20026, 2016 Bankr. LEXIS 4204, at *6-7 (Bankr. S.D. W. Va. Dec. 8, 2016)
(unpublished) (referring to the liquidation analysis in the debtor’s confirmed plan of reorganization
in determining whether the debtor satisfied the best interests of the creditors test for purposes of a

hardship discharge); Shorter, 544 B.R. at 668; Inre Phillips, Nos. 10-33023-DHW, 13-30162-DHW,

6

Case 5:20-cv-00552-D Document 19 Filed 07/12/21 Page 6 of 8
Case 16-05920-5-JNC Doc 221 Filed 07/12/21 Entered 07/12/21 16:34:15 Page 7 of g

2014 WL 3700548, at *4—5 (Bankr. M.D. Ala. 2014) (unpublished) (‘“[T]he property value for best
interest purposes is established as of the effective date of the plan.”); In re Dark, 87 B.R. 497,
498-99 (Bankr. N.D. Ohio 1988) (holding that the liquidation analysis established in the confirmed
plan established the amount that must be paid to satisfy the requirements for a hardship discharge).
Interpreting sections 1225(a)(4) and 1228(b)(2) in this fashion comports with the plain language of
the statutes and ensures consistency in the statutory scheme. Moreover, this approach promotes
judicial economy by not requiring courts to recalculate the best interests of the creditors test every

time a debtor moves for a hardship discharge. Cf. Moses v. CashCall, Inc., 781 F.3d 63, 75—76 (4th

 

Cir. 2015) (noting that concerns about efficiency and judicial economy are “at the heart of the
Bankruptcy Code.”); In re Gandy, 299 F.3d 489, 499 (Sth Cir. 2002).

In opposition, Rouse argues that the plain language of section 1228(b)(2) requires a court to
recalculate the amount that would have been paid in a hypothetical Chapter 7 liquidation of the
debtor’s estate. See [D.E. 14] 11—13; [D.E. 17] 7-9. According to Rouse, the liquidation analyses
described in sections 1225(a)(4) and 1228(b)(2) refer to independent calculations, one occurring
before a plan’s effective date and one occurring after the plan’s effective date when a debtor files a
section 1228(b)(2) motion for diucharge: From that premise, Rouse contends that the court is not
bound by the liquidation analysis in Rouse’s confirmed Plan of Reorganization and may conduct the
liquidation analysis anew after a motion for hardship discharge. Thus, according to Rouse, a court
can ignore calculations contained in a previously negotiated plan of reorganization confirmed under
section 1225(a)(4) and can make new calculations.

The court rejects Rouse’s argument as inconsistent with the plain language of the statute, a
holistic consideration of the statutory scheme, and the general canons of interpretation. See, e.g.,
Total Realty, 706 F.3d at 251. Rouse’s interpretation also forces courts to perform duplicate
calculations. Cf. Moses, 781 F.3d at 75—76. Finally, even if Rouse is correct and the Bankruptcy

 

Courthad the discretion to make new calculations, Rouse’s argument ignores the Bankruptcy Court’s

7

Case 5:20-cv-00552-D Document 19 Filed 07/12/21 Page 7 of 8
: f
Case 16-05920-5-JNC Doc 221 Filed 07/12/21 Entered 07/12/21 16:34:15 Page 8of 8

thorough and thoughtful analysis of the statutory provisions and the specific facts of this case, and
the Bankruptcy Court’s explanation why it was not making new calculations in this case. The
Bankruptcy Court did not abuse its discretion. Accordingly, the court affirms the Bankruptcy
Court’s order denying Rouse’s motion for hardship discharge.
Il.
In sum, the court GRANTS Rouse’s motion to correct the record [D.E. 18] and AFFIRMS
the Bankruptcy Court’s October 2, 2020 order [D.E. 9-1].

as C. DEVER II

United States District Judge

SO ORDERED. This 12 day of July 2021.

Case 5:20-cv-00552-D Document 19 Filed 07/12/21 Page 8 of 8
